IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BLAIRSVILLE-SALTSBURG SCHOOL            : No. 425 WAL 2014
DISTRICT,                               :
                                        :
                   Petitioner           : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
                                        :
             v.                         :
                                        :
                                        :
BLAIRSVILLE-SALTSBURG                   :
EDUCATION ASSOCIATION,                  :
                                        :
                   Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.